United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1572
                         ___________________________

                                  Andrew Devisme

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                City of Duluth; HRA

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: September 19, 2022
                             Filed: October 12, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Andrew Devisme appeals following the district court’s1 dismissal of his pro se
civil rights action, arguing that the court denied him due process by canceling a

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
scheduled hearing on the motions to dismiss, and by restricting his filing and
communication privileges; and that the district court judge erred in denying his
motions to recuse herself, as her bias was evident from her rulings.

       Upon careful review, we find that the district court did not err in canceling the
hearing, see Peck v. Hoff, 660 F.2d 371, 374 (8th Cir. 1981) (per curiam) (plaintiff
had opportunity to and did respond to defendants’ motion to dismiss, and was not
entitled to evidentiary hearing); Wilkins v. Rogers, 581 F.2d 399, 405 (4th Cir. 1978)
(per curiam) (no denial of due process by failing to afford litigant oral argument
before ruling on motions to dismiss); and did not abuse its discretion in limiting his
communications after finding that he had been inundating the court with
incomprehensible messages, see In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per
curiam) (courts have discretion to limit filings of litigant who abuses judicial
process); Peck, 660 F.2d at 374 (abuse of discretion review of filing restrictions). We
also find that the court did not abuse its discretion in denying Devisme’s recusal
motions, as he cited only the court’s judicial decisions in support, see Liteky v.
United States, 510 U.S. 540, 555 (1994) (judicial rulings alone almost never
constitute valid basis for bias recusal motion); In re Steward, 828 F.3d 672, 681 (8th
Cir. 2016) (abuse of discretion review of lower courts’ recusal decisions).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-